Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “at least one of the computer devices” in line 5-6, it is unclear if this is the same as “one or more computing devices” in line 5.  For the purpose of examination, examiner assume they are the same.  Examiner suggests to amend the above limitation as follows “ the one or more computing devices”.
The dependent claims 2-12 are rejected because they are depended on the rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 15 recites a system comprising an emulator…one or more computing devices…even though one or more computing devices claim in claim 1.  However, by just recites “computing device” without any associated structural/hardware elements associated with the computing device.  Broadest reasonable interpretation of the computing device could be a functional software component.  Therefore, the system being claimed is software per se which does not fall under any of the statutory categories defined under § 101. Software per se is not a useful process, a machine, a manufacture, or a composition of matter. Therefore claim 1 and its dependent claims are directed towards non- statutory subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (Us 2017/0146375) (hereinafter Luo) in view of Sundaram et al (us 20170061168) (hereinafter Sundaram) and further in view of Noboa et al (us 2021/0199330) (hereinafter Noboa).
As regarding claim 1, Luo discloses generate and provide to the sensor one or more inputs of known magnitude (see Luo 0006,0024-0025, 0038 provide calibration parameter to the sensor); and one or more computing devices communicatively coupled to the sensor, at least one of the computing devices having stored therein data relating to response characteristics of the sensor (see Luo 0026-0027,0034-0035, database/storage to store sensor configuration setting, sensor coefficient, and other related parameters), wherein the one or more computing devices are configured to, during operation to receive, via the communication network, one or more outputs of the sensor responsive to the one or more inputs of known magnitude (see Luo 0006,0008, receiving output from sensor).
Luo is silent in regard to the concept of an emulator cause the emulator to generate and provide to the sensor the one or more inputs of known magnitude.
Sundaram teaches the concept of an emulator cause the emulator to generate and provide to the sensor the one or more inputs of known magnitude (see Sundaram 0044,0050, sensor emulator sends reference data to the reader which is also the sensor).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sundaram to Luo because they're analogous art.  A person would have been motivated to modify Luo with Sundaram’s teaching for the purpose of allowing the providing of specific reference data to a specific sensor.
The combination of Luo-Sundaram is silent in regard to the concept of generate calibration data for the sensor based on the one or more outputs of the sensor and the response characteristics of the sensor.  
Noboa teaches the concept of generate calibration data for the sensor based on the one or more outputs of the sensor and the response characteristics of the sensor (see Noboa 0106, 0143-0144, generate calibration curve based on measured data and reference data).
  It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Noboa to Luo- Sundaram because they're analogous art.  A person would have been motivated to modify Luo-Sundaram with Noboa’s teaching for the purpose of efficiently and correctly calibrating the sensor.

As regarding claim 2, Luo-Sundaram-Noboa discloses a data gateway and a data management system (see Luo 0027, cloud server).  

As regarding claim 3, Luo-Sundaram-Noboa discloses the calibration data for the sensor comprises a calibration curve (see Noboa 0106,0143-0144, calibration curve).  The same motivation was utilized in claim 1 applied equally well to claim 3.

As regarding claim 4, Luo-Sundaram-Noboa discloses a data base having the predetermined response characteristics of the sensor stored therein  (see Luo 0026-0027,0034-0035, database/storage to store sensor configuration setting, sensor coefficient, and other related parameters).

As regarding claim 5, Luo-Sundaram-Noboa discloses a user interface communicatively coupled to at least one of the computing devices and configured to, during operation, permit a user to initiate the calibration of the sensor (see Noboa 0111, user interface allows user to initiate the calibration).  For the purpose of providing the user with an easy and convenient way to initiate the calibration.

As regarding claim 6, Luo-Sundaram-Noboa discloses a smart phone comprising a mobile application configured to permit the user to initiate the calibration of the sensor by way of the smart phone; and a desktop computer comprising a desktop application configured to permit the user to initiate the calibration of the sensor by way of the desktop computer (see Noboa 0064, phone, computer, etc).  For the purpose of providing convenient for the calibration process.

As regarding claim 7, Luo-Sundaram-Noboa discloses the user interface is further configured to, during operation, display data and/or patterns of data acquired from the sensor (see Noboa 0112, display the status/progress).  For the purpose of allowing the transparency of the calibration process.  

As regarding claim 8, Luo-Sundaram-Noboa discloses configured to analyze data acquired from the sensor and recognize data patterns indicating a loss of data integrity in the sensor (see Luo 0044, drift in data).

As regarding claim 9, Luo-Sundaram-Noboa discloses to initiate the calibration of the sensor in response to the loss of data integrity in the sensor (see Luo drift in data, then calibrate the sensor).  

As regarding claim 10, Luo-Sundaram-Noboa discloses validate the results of the calibration (see Luo validating, Noboa 0081-0082).

As regarding claim 11, Luo-Sundaram-Noboa discloses the sensor (see Luo 0006, sensors).  

As regarding claim 12, Luo-Sundaram-Noboa discloses the communications network is the internet (see Luo 0033, internet).

As regarding claims 13-17,19-20, the limitations of claims 13-17,19-20 are similar to limitations of rejected claims 1-12 above, therefore rejected for the same rationale.

As regarding claim 18, Luo-Sundaram-Noboa discloses causing the emulator to generate and provide to the sensor one or more additional inputs of predetermined magnitude (see Sundaram 0044,0050, for the emulator which provide reference value to the sensor); receiving, via the communication network, one or more outputs of the sensor responsive to the one or more additional inputs of predetermined magnitudeand comparing the one or more additional inputs of predetermined magnitude to the one or more outputs of the sensor responsive to the one or more additional inputs of predetermined magnitude (see Luo 0008,0058, the concept of recalibrate the sensor in which new reference data will be provided to the sensor).  The same motivation was utilized in claim 1 applied equally well to claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452